EXHIBIT SECOND AMENDED AND RESTATED REVOLVING CREDIT PROMISSORY NOTE (LIBOR/PRIME) Dated as of December 22, 2009 $11,250,000 For value received, Avistar Communications Corporation, a Delaware corporation (the “Borrower”) hereby promises to pay to the order of JPMorgan Chase Bank, N.A. (the “Bank”) at its office at 345 Park Avenue, New York, New York 10154-1002for the account of the lending office of the Bank, the principal amount of each loan made by the Bank (in its sole and absolute discretion) to the Borrower (the “Loans”), up to an aggregate principal amount equal to the Maximum Facility Amount, on December 22, 2010 (the “Final Maturity Date”). The Amended and Restated Revolving Credit Promissory Note (Libor/Prime) dated as of December22, 2008 by the Borrower to the order of the Bank in the maximum amount of $10,000,000 (as amended, the “Original Note”) is amended and restated in its entirety by this Note. The Borrower promises to pay interest on each Interest Payment Date on the unpaid balance of the principal amount of each such Loan from and including the date of such Loan to but excluding the date of its repayment at either (i) a floating rate per annum equal to the Prime Rate applicable to such Loan plus 1.00% (such Loan a “Prime Loan”), or (ii) a fixed rate per annum equal to the Adjusted Libor Rate applicable to such Loan plus 0.90% (such Loan a “Libor Loan”).After the occurrence and during the continuance of an Event of Default, principal shall bear interest from and including the date of such Event of Default until paid in full at a rate per annum equal to the Default Rate, such interest to be payable on demand.Interest shall be payable on the relevant Interest Payment Date and for Libor Loans shall be calculated on the basis of a year of 360 days for the actual number of days elapsed and for Prime Loans shall be calculated on the basis of a year of 365 or 366 days, as the case may be, and actual days elapsed. All payments hereunder shall be made in lawful money of the United States and in immediately available funds.Any extension of time for the payment of the principal of this Note resulting from the due date falling on a non-Banking Day shall be included in the computation of interest.The date, amount, type and Interest Period of, and the interest rate with respect to, each Loan evidenced hereby and all payments of principal thereof shall be recorded by the Bank on its books and, at the discretion of the Bank prior to any transfer of this Note at any other time, may be endorsed by the Bank on a schedule.Any such endorsement shall be conclusive absent manifest error. The Bank may (but shall not be obligated to) debit the amount of any payment under this Note that is not made when due to any deposit account of the Borrower with the Bank.The Borrower waives presentment, notice of dishonor, protest and any other notice or formality with respect to this Note. This Note does not create, and shall not be construed to create, any contractual or other commitment to lend by the Bank (or any contractual or other commitment to renew any Loan made by the Bank in its sole and absolute discretion). This Note has been executed and delivered bythe Borrower to the Bank to evidence any Loans that the Bank may extend to the Borrower in the Bank’s sole discretion. 1.Definitions.The terms listed below shall be defined as follows: “Adjusted Libor Rate” shall mean the Libor Rate for such Loan divided by one minus the Reserve Requirement. “Banking Day” shall mean any day on which commercial banks are not authorized or required to close in New York City and whenever such day relates to a Libor Loan or notice with respect to any Libor Loan, a day on which dealings in U.S. dollar deposits are also carried out in the London interbank market. Note.Second Amended and Restated.005 UCN Facility
